             Case 1:19-cv-10493 Document 1 Filed 11/12/19 Page 1 of 53




                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK

P.N.,

                     Plaintiff,

        v.                                      No.

THE ESTATE OF DR. REGINALD
ARCHIBALD; THE ROCKEFELLER
INSTITUTE, a.k.a. THE
ROCKEFELLER UNIVERSITY, a.k.a.
THE ROCKEFELLER UNIVERSITY
HOSPITAL,
                                                JURY TRIAL DEMANDED
                     Defendants.


                              ORIGINAL COMPLAINT

        Plaintiff, P.N., files this Complaint against The Estate of Dr. Reginald

Archibald (“The Estate”) and The Rockefeller Institute, a.k.a. The Rockefeller

University, a.k.a. The Rockefeller University Hospital (“Rockefeller”), and alleges

as follows:

I.      INTRODUCTION

        1.     This is a civil action to recover damages for sexual abuse perpetrated by

Dr. Reginald Archibald (“Archibald”), an employee of Defendant Rockefeller for

more than 40 years, and more recently damages caused by the transmission and

receipt of a highly offensive, and extreme and outrageous correspondence directed at
             Case 1:19-cv-10493 Document 1 Filed 11/12/19 Page 2 of 53




Plaintiff for no purpose other than to benefit the entity that for four decades

employed the perpetrator.

        2.     Beginning in the 1940s through the late 1980s, Archibald was

employed as a pediatric endocrinologist at Rockefeller.

        3.     By its own account, Defendant Rockefeller has been a preeminent

research facility, with an international reputation for excellence since its opening in

1910.

        4.     Over his career, Archibald had more than 9,000 patients, many of

whom were boys who were small for their age, and who for various reasons were

unable to grow to what medical professionals consider a “normal” size.

        5.     Throughout his career, Archibald molested and sexually abused

hundreds of patients. He did so using his office and examination rooms at Defendant

Rockefeller’s facilities. Archibald also took nude and pornographic photos of his

victims and kept them at Rockefeller’s facility. Upon information and belief,

Rockefeller staff members were aware of the photographs and his conduct for many

years, and remained silent regarding the photographs and abusive conduct.

        6.     Archibald stole something innocent, and sensitive, and sacred from

every child he abused.

        7.     Defendant Rockefeller investigated and found credible allegations of



                                          2
            Case 1:19-cv-10493 Document 1 Filed 11/12/19 Page 3 of 53




sexual abuse by Archibald at the latest in 2004, when Archibald was still living.

      8.      However, at least as early as 1960, Rockefeller’s President was made

aware of a grand jury investigation of Archibald’s sexually abusive conduct.

      9.      Archibald died in 2007.

      10.     Recently, in anticipation of litigation following what it knew was the

likely passage of the Child Victims Act, S2440, Defendant Rockefeller re-engaged a

law firm, Debevoise & Plimpton LLP, to investigate and reach out to individuals

who were likely abused by Archibald, and who were of course potential plaintiffs.

      11.     As a part of its investigation and attempt to mitigate its liability,

Defendant Rockefeller mailed a correspondence (“Letter”) to at least 1,000 former

patients of Archibald. The Letter indicated that Rockefeller believed the recipient

may have been the victim of inappropriate conduct by Archibald and included

contact information for a lawyer and law firm—although the Letter did not identify

them as such, nor did the Letter inform the recipients what uses their information

would be put to.

      12.     Predictably, the Letter reopened wounds and re-traumatized

Archibald’s victims, causing severe emotional distress and invading their privacy.

II.   JURISDICTION AND VENUE

      13.     This Court has subject matter jurisdiction over Plaintiff’s claims



                                         3
             Case 1:19-cv-10493 Document 1 Filed 11/12/19 Page 4 of 53




pursuant to 28 U.S.C. § 1332(a) because complete diversity exists among the parties

and the amount in controversy exceeds $75,000.

       14.     This Court has personal jurisdiction over Defendant Rockefeller

because it is a citizen of the State of New York, and the acts that form the basis for

this Complaint occurred, in substantial part, in the State of New York.

       15.     Venue is proper in this District under 28 U.S.C. § 1391(b) and (c)

because Defendant resides in this District and a substantial part of the acts or

omissions that give rise to this action occurred in this District.

       16.     This Court has personal jurisdiction over Defendant Estate because the

acts that form the basis for this Complaint occurred, in substantial part, in the State

of New York.

III.   PARTIES

       17.     Plaintiff P.N. is a citizen and resident of the State of Colorado.

       18.     Defendant Estate of Reginald Archibald was probated in the State of

Minnesota. Archibald was a pediatric endocrinologist who spent the overwhelming

majority of his career as a hospital-based physician at Rockefeller. Archibald was a

lifelong resident of Pelham, New York, and he died in 2007.

       19.     Defendant The Rockefeller Institute is located at 1230 York Ave., New

York, New York 10065.



                                            4
            Case 1:19-cv-10493 Document 1 Filed 11/12/19 Page 5 of 53




      20.     Defendant The Rockefeller Institute is a domestic not-for-profit

corporation formed under and governed by the laws of the State of New York.

      21.     Defendant The Rockefeller Institute also goes by the name The

Rockefeller University.

      22.     Defendant The Rockefeller Institute also goes by the name The

Rockefeller University Hospital.

      23.     The Rockefeller University Hospital is located at 1230 York Ave., New

York, New York 10065.

      24.     The Rockefeller University Hospital is a division of The Rockefeller

University. It operates under the charter of Defendant Rockefeller University.

      25.     The Rockefeller entities are a single entity.

      26.     Rockefeller was founded in 1910, and it was originally called “The

Rockefeller Institute Hospital.” It was a part of the Rockefeller Institute for Medical

Research, which was founded in 1901. From 1958 to 1965, the institution was called

“The Rockefeller Institute,” and it has been known by its present name, the

Rockefeller University Hospital, since 1965.

      27.     Rockefeller is a world-renowned research institute funded by federal

grant money, philanthropic donations from prominent donors, royalties from

patents, and by borrowing money on the public market through the issuance of



                                           5
            Case 1:19-cv-10493 Document 1 Filed 11/12/19 Page 6 of 53




bonds.

      28.     Rockefeller states on its website:

      Patients and volunteers who consent to participate in research studies
      (protocols) are treated without charge. Unlike most hospitals, the
      Rockefeller University Hospital does not routinely provide standard
      diagnostic and treatment services. Admission is selective: patients are
      chosen by Hospital physicians solely because they have an illness or
      condition being studied, or because they are healthy volunteers and are
      also needed for study. Thus, all research participants are volunteers,
      and as such are important partners in the research process. Without
      volunteers and patients, significant advances in biomedical knowledge
      could not otherwise be achieved.1

VI.   FACTUAL ALLEGATIONS

      A.      General Allegations Pertaining to Archibald

      29.     In 1940, Rockefeller hired Archibald as a visiting research investigator

and pediatric endocrinologist.

      30.     Archibald would remain at Rockefeller, with limited exceptions, until

at least 1982. He served as an assistant resident physician from 1941 through 1946.

He returned to the Hospital as a senior physician and University professor in 1948,

and remained until 1980 as a hospital-based physician. He continued to hold medical

staff privileges at the Hospital until at least 1982 and served as a senior physician

emeritus until at least 1987.



      1
          Information for Patients and Research Volunteers, available at:
https://rucares.org/info/.

                                           6
             Case 1:19-cv-10493 Document 1 Filed 11/12/19 Page 7 of 53




       31.     At all material times, Archibald worked for, was employed by, and

acted as an agent, employee, and servant of Rockefeller under Rockefeller’s direct

supervision, management, agency, and control.

       32.     In Defendant Rockefeller’s words, “[] Archibald studied childhood

growth and maturation, focusing on children of short stature.”2

       33.     Archibald was a preeminent pediatric endocrinologist. He was widely

considered the top specialist in the northeast, if not the entire United States, for

pediatric endocrinology.

       34.     Defendant Rockefeller represented to the community and to patients

that Archibald was safe, trustworthy, and of high moral and ethical repute. Implicitly

and explicitly, Defendant Rockefeller represented that Archibald was not a sexual

threat to his patients.

       35.     Archibald’s patients had no reason to suspect that Archibald was

anything other than a competent and ethical physician under the employ of

Rockefeller University Hospital.

       36.     Archibald treated approximately 9,000 patients during his career with



       2
          Statement regarding Dr. Reginald Archibald from the Rockefeller
University Hospital (October 5, 2018), available at: https://www.rucares.org/
assets/file/October%205%202018%20Statement%20regarding%20Dr.%20Reginal
d%20Archibald.pdf


                                          7
            Case 1:19-cv-10493 Document 1 Filed 11/12/19 Page 8 of 53




Rockefeller.

      37.      The children who sought treatment from Archibald were undersized

and were having trouble growing. They were already an especially vulnerable group

of potential victims. In addition, they were too young to know the difference

between a legitimate medical practice and molestation.

      38.      For more than 40 years, Archibald sexually abused his patients.

      39.      Archibald sexually abused both girls and boys.

      40.      Archibald’s victims were children. As minors, they were incapable of

consenting to sexual contact.

      41.      Archibald’s victims also were unable to terminate the doctor–patient

relationship they had with Defendants.

      42.      Archibald would require his patients to remove all clothing during

appointments.

      43.      Archibald measured his male victims’ penises, both flaccid and erect.

      44.      Archibald would masturbate his victims or ask them to masturbate,

sometimes to ejaculation. In some cases, he both asked his victims to masturbate and

masturbated them.

      45.      Archibald took nude and sexually explicit photographs of his patients,

first with film, and later with a Polaroid camera.



                                           8
            Case 1:19-cv-10493 Document 1 Filed 11/12/19 Page 9 of 53




      46.     He would require his victims to stand fully nude against a wall and hold

their palms out facing the camera.

      47.     Archibald also took close-up photographs of his victims’ genitals.

      48.     Defendant Rockefeller is currently in possession of nude and

pornographic photographs of Archibald’s victims.

      49.     The nude and pornographic photographs are not currently contained in

the patient files of Archibald’s victims.3 If they were contained in patient files at one

time, then Rockefeller had contemporaneous access to the photographs.

      50.     In at least one case, Archibald had a child’s parent sign a release to

permit photography of the child “for the advancement of medical science.”

      51.     At least two articles published by Archibald contain pictures of naked

boys in the stance described by his victims.

      52.     Archibald’s abuse took place in his office and the examination rooms at

Rockefeller’s facilities.



      3
        Defendant Rockefeller has acknowledged that “[f]astidiously maintaining”
the “vital data” of its patients “is the responsibility” of Rockefeller. In this regard,
Defendant Rockefeller has boasted that it “has every medical record on every patient
ever seen at the hospital, saved on microfiche, microfilm, or in original hard copy.”
Collins, Terri, Archiving Patient Research for More Than 94 Years, The Rockefeller
University Hospital Update (Fall 2004), 12, available at: https://docplayer.net/
86508678-The-rockefeller-university-hospital-fall-hospital-five-year-gcrc-grant-re
newed-susan-richer-mpa-fache.html.


                                           9
           Case 1:19-cv-10493 Document 1 Filed 11/12/19 Page 10 of 53




      53.     Archibald used Defendant Rockefeller’s equipment while abusing his

victims.

      54.     Upon information and belief, other Rockefeller staff members were

aware of Archibald’s sexual abuse at the time he was abusing children.

      55.     Upon information and belief, Defendant Rockefeller was aware of the

nude and pornographic photographs Archibald was taking of his victims while his

victims were still patients of the Hospital.

      56.     Archibald carried out of all of these acts under the guise of “providing

medical care” at Rockefeller University Hospital.

      57.     Archibald carried out these acts without fully explaining the

“treatment” or obtaining informed consent from his patients.

      58.     Rockefeller had the authority and the ability to prevent Archibald from

sexually abusing pediatric patients, and from taking nude and pornographic

photographs of pediatric patients, throughout Archibald’s career at Rockefeller.

      59.     Rockefeller failed to do so and affirmatively ignored Archibald’s

abusive behavior, allowing the abuse to occur and to continue unabated.

      60.     Upon information and belief, Rockefeller never suspended, warned,

terminated, or otherwise disciplined Archibald for this heinous conduct.

      61.     Reasonably supervising Archibald and investigating him regarding his



                                          10
           Case 1:19-cv-10493 Document 1 Filed 11/12/19 Page 11 of 53




abusive conduct and the nude photos he took would have prevented further abuse.

      62.     Upon information and belief, this failure was a part of a conspiratorial

plan and arrangement by Rockefeller and Archibald to conceal Archibald’s wrongful

acts, to avoid and inhibit detection, to block public disclosure, to avoid scandal and

negative publicity, to avoid the disclosure of Rockefeller’s tolerance of child sexual

molestation and abuse, to preserve a false sense of propriety, and to avoid

investigation and action by public authority including law enforcement.

      63.     Such actions were motivated by a desire to protect the reputation and

monetary support of Rockefeller, while fostering an environment where such abuse

could continue to occur.

      B.      Rockefeller’s Investigations of Archibald’s Conduct

      64.     On October 5, 2018, Rockefeller issued a statement indicating that it

had received reports in 2004 and 2018 from former patients of Archibald’s that

“related to the propriety of [] Archibald’s conduct during physical examinations.”

      65.     Rockefeller retained a law firm, Debevoise & Plimpton LLP

(“Debevoise”) to investigate the allegations. “Following its review of then-available

information, including from interviews with former patients, faculty, administrators,

and staff, and two prior reports made in the 1990s that were located, Debevoise

found certain allegations credible and determined that it was likely that some of []



                                          11
          Case 1:19-cv-10493 Document 1 Filed 11/12/19 Page 12 of 53




Archibald’s behavior towards [the reporting patient in 2004] was inappropriate.”

      66.    Debevoise was, at all times during the 2004 investigation, an agent of

Defendant Rockefeller. It acted for Defendant Rockefeller’s benefit and was subject

to Defendant Rockefeller’s control.

      67.    Notably, Debevoise’s investigation turned up two prior reports made

during the 1990s. Rockefeller does not claim to have taken any action based on those

prior reports.

      68.    Upon information and belief, the “faculty, administrators, and staff”

Debevoise interviewed were former colleagues of Archibald who had knowledge of

his inappropriate conduct at or around the time it was occurring.

      69.    In its October 5, 2018 Statement, Rockefeller also indicated that it had

added a “policy relating to the further protection of pediatric patients” to “the

Hospital’s then-existing safeguards and processes designed to protect patients.”

      70.    However, Rockefeller did not explain what the newly added 2004

policy was, or what the previously existing “safeguards and processes designed to

protect patients” were.

      71.    After Debevoise’s 2004 investigation, Defendant Rockefeller believed

that allegations of Archibald’s inappropriate conduct were credible.

      72.    After Debevoise’s 2004 investigation, Defendant Rockefeller had



                                         12
           Case 1:19-cv-10493 Document 1 Filed 11/12/19 Page 13 of 53




reason to believe that Archibald’s conduct was widespread and consistent across his

victims.

      73.     In its October 5, 2018 Statement, Defendant Rockefeller notes that in

2004 it “notified the Federal Office of Human Research Protections, the New York

State Office of Professional Medical Conduct, and the Manhattan District Attorney.”

      74.     In 2004, however, Defendant Rockefeller did not notify potential

victims so that they could offer additional, corroborating information to the District

Attorney and testify against Archibald as part of a criminal prosecution. Likewise,

the victims could have sought, and then offered testimony at, a license revocation

hearing before the New York State Office of Professional Medical Conduct.

      75.     Upon information and belief, Defendant Rockefeller did not notify the

United States Attorney’s Office for the Southern District of New York.

      76.     If it had notified the United States Attorney’s Office, and the United

States Attorney’s Office had prosecuted (a then living) Archibald for child

pornography, Archibald’s victims could have sought restitution as a part of the

prosecution. See 18 U.S.C. § 2259.

      77.     Another former patient came forward in early 2018 and made a report

that was similar to the report made in 2004.

      78.     At that time, Rockefeller again engaged Debevoise to investigate.



                                         13
          Case 1:19-cv-10493 Document 1 Filed 11/12/19 Page 14 of 53




      79.    Debevoise was, at all times during the 2018 investigation, an agent of

Defendant Rockefeller—and it remains an agent of Defendant Rockefeller currently.

It acted—and continues to act—for Defendant Rockefeller’s benefit and was subject

to Defendant Rockefeller’s control.

      80.    “[S]everal former patients . . . came forward” as a part of Debevoise’s

2018 investigation.

      81.    As it had in 2004, Debevoise concluded that the reports were credible

and that Archibald’s conduct was “inappropriate.”

      82.    As the 2004 investigation did, Debevoise’s 2018 investigation gave

Defendant Rockefeller significant reason to believe that Archibald’s conduct was

widespread throughout his career, consistent with respect to his victims, and

severely traumatic and damaging to his victims.

      83.    Debevoise supplemented its investigation with a fuller report, which it

published on or about May 23, 2019.4

      84.    Debevoise’s supplemental report noted that in 1961, the New York

County District Attorney’s Office presented issues relating to abuse by Dr.



      4
          Debevoise’s May 23, 2019 investigative report and findings are
incorporated hereto by reference and available at:
https://archibaldreport.com/Report_on_the_Investigation_of_Dr._Reginald_Archib
ald.pdf.


                                        14
           Case 1:19-cv-10493 Document 1 Filed 11/12/19 Page 15 of 53




Archibald to a grand jury, and “that the then-President of [Rockefeller] was made

aware of the investigation.”

      85.     Debevoise reported that “[t]he physician-in-chief of the Hospital from

1960–1974 reported in 2004 that he had received several complaints, during his

tenure, from patients, family members, or staff about Archibald’s examinations of

patients’ genitals.”

      86.     Even the physician-in-chief “thought Archibald’s approach to

examinations, in taking measurements, was questionable.”

      87.     The physician-in-chief even asked Archibald about the complaints, and

Archibald “became difficult and less communicative when asked.”

      88.     Apparently, no discipline or corrective measures of any kind were

taken at that time. Had Rockefeller taken appropriate corrective action, decades of

sexual abuse and child molestation could have been prevented.

      C.      Rockefeller’s Letter to Former Patients of Archibald

      89.     In the fall of 2018, as a part of Debevoise’s investigation into

allegations concerning Archibald’s conduct, Defendant Rockefeller sent the Letter

to more than 1,000 former patients of Archibald.

      90.     The Letter states:

      Our records indicate that, some decades ago, you may have been a
      patient at The Rockefeller University Hospital and seen by [] Reginald


                                         15
         Case 1:19-cv-10493 Document 1 Filed 11/12/19 Page 16 of 53




      Archibald, who was at the Hospital from 1948–1982 and passed away
      in 2007. If we have contacted you in error, please disregard this letter.

      Based on reports from several former patients regarding [] Archibald’s
      interactions with them, we are reaching out to as many of his patients as
      we can locate. We have hired Helen Cantwell, of Debevoise &
      Plimpton LLP, to assist us with this outreach. If you have information
      you would like to share regarding your interactions with [] Archibald,
      please contact Helen at: (212) 909-6312 or hcantwell@debevoise.com.

      Thank you for your consideration.

      91.    Helen Cantwell is a lawyer—and a litigation partner—at Debevoise,

which is a prominent international law firm. The Letter does not identify Ms.

Cantwell as a lawyer, nor does it identify Debevoise as a law firm.

      92.    The Letter does not indicate what use Rockefeller will make of the

“information” that the Letter recipients might decide to “share regarding [their]

interactions with [] Archibald.”

      93.    The Letter does not promise to preserve the confidentiality of any

information former patients provide, nor does it indicate whether any information

they provide will be segregated from future litigation materials, whether personal

identifying information will be removed from their communications, or whether

their communications may be used against them in future litigation.

      94.    Anyone who received the Letter, and as a result took steps to identify

Helen Cantwell or Debevoise, could have easily seen that she was an attorney and it

was a law firm, and would have likely believed that an attorney–client relationship


                                         16
          Case 1:19-cv-10493 Document 1 Filed 11/12/19 Page 17 of 53




existed between the recipient and Ms. Cantwell or her firm, despite the fact that no

such relationship existed.

      95.       Communications with possible victims of sexual abuse in other

high-profile investigations have taken pains to preserve witness and victim

confidentiality. Similarly, other investigations have carefully identified investigators

as attorneys when they are attorneys.5 The purpose of such disclosures is to prevent

re-traumatization of victims. Other communications regarding mass sexual abuse

have allowed victims to come forward on their own following public, non-targeted

disclosures.

      96.       At the time Rockefeller mailed the Letter to former patients of

Archibald, New York’s statute of limitations barred any claims against either the

Estate or the Hospital.

      97.       Upon information and belief, Rockefeller was aware that New York’s

statute of limitations barred any claims for sexual abuse against either the Estate or

the Hospital.

      98.       Upon information and belief, Rockefeller was aware that a substantial

portion of the public is aware of the existence of various statute of limitations and



      5
        See The Ohio State University, Office of Compliance and Integrity, Strauss
Investigation, https://compliance.osu.edu/strauss-investigation.html.


                                          17
           Case 1:19-cv-10493 Document 1 Filed 11/12/19 Page 18 of 53




that a substantial portion of the public—including Archibald’s victims—would

believe that abuse that occurred decades ago would be time barred.

      99.     At the time Rockefeller mailed its Letter, it knew from publicly

available news reports that the New York Legislature would likely take up for

consideration, and likely pass, the Child Victims Act during its 2019 legislative

session.

      100. Previous versions of the Child Victims Act from the 2018 session

provided for a one-year window in which any plaintiff could file a lawsuit for claims

of sexual abuse, irrespective of any other statute of limitations or whether the claims

were previously barred. Rockefeller was aware that it was likely that any version of

the Child Victims Act ultimately passed would include such a provision. In addition,

even if the look-back provision was stripped from the statute, Defendant Rockefeller

was aware that claims for many individuals under a certain age would remain under

the new legislation.

      101. Upon information and belief, at least one purpose of Rockefeller’s

decision to send the Letter to more than a 1,000 former patients was to gather

information about potential plaintiffs in advance of litigation.

      102. Because of its previous investigations, Rockefeller was aware that there

was a substantial likelihood that it was sending the Letter to survivors of child sexual



                                          18
           Case 1:19-cv-10493 Document 1 Filed 11/12/19 Page 19 of 53




abuse.

         103. Upon information and belief, Rockefeller knew that it was substantially

likely that its Letter would cause a significant number of Archibald’s former patients

to suffer immediate, long-lasting, and severe emotional distress.

         104. Despite its awareness that it was sending its Letter to survivors of child

sexual abuse and that its Letter would likely cause a significant number of the

Letter’s recipients to suffer severe emotional distress, Rockefeller sent the Letter

anyway.

         105. Rockefeller’s Letter did not comply with national best practices for

investigating pervasive sexual abuse, especially pervasive childhood sexual abuse.

         106. Indeed, Rockefeller’s Letter did not follow common sense as to how to

reach out to victims of pervasive childhood sexual abuse.

         107. Many victims of Archibald’s sexual abuse were reminded of the abuse

they suffered, and therefore re-traumatized by Rockefeller’s Letter.

         108. Many of the former patients who received the Letter learned of the

possibility of other victims, for the first time, in the Letter.

         109. Additionally, Rockefeller did not “obtain an authorization for any use

or disclosure of protected health information for marketing,” and the Letter was not

“a face-to-face communication or a promotional gift of nominal value.” See 45



                                            19
           Case 1:19-cv-10493 Document 1 Filed 11/12/19 Page 20 of 53




C.F.R. § 164.508(3)(i).

      110. The Letter was not sent pursuant to any current medical evaluation,

diagnosis or treatment sought by its recipients.

      111. “Marketing” under the HIPAA Privacy Rule is defined as the making of

“a communication about a product or service that encourages recipients of the

communication to purchase or use the product or service.” 45 C.F.R. § 164.501.

      112. The Letter was a communication about a service, namely Debevoise’s

investigation, which encouraged the Letter’s recipients to use the firm’s services.

      D.      P.N.’s Individual Allegations

      113. P.N. was born on November 7, 1955.

      114. As a child, he was perceived to be slight in stature.

      115. Although P.N. was generally a happy, popular, social and active child,

he felt stress and insecurity regarding his height when other boys and girls were all

growing faster.

      116. He was referred to Archibald because of his small stature in 1968.

      117. P.N. and his parents hoped that Archibald, a renowned endocrinologist,

would solve the problem with his height through hormone therapy, which would

require an appointment with Archibald every six months.

      118. P.N. was a patient at Rockefeller approximately from March 7, 1968 to



                                         20
          Case 1:19-cv-10493 Document 1 Filed 11/12/19 Page 21 of 53




1972.

        119. He had at least 3 appointments with Archibald at Rockefeller

University Hospital. Each involved traumatic sexual abuse.

        120. On his first appointment, P.N.’s mother took him to the appointment.

        121. On or about March 7, 1968, P.N.’s mother signed two consent forms.

One stated: “I hereby consent that any routine treatment and diagnostic procedure,

which may be deemed necessary, may be performed upon my son, [P.N.]. (The

authorization includes physical examination, routine laboratory tests, routine

X-rays, and administration of generally accepted medications.)” The other stated: “I

hereby give permission for photographs of my child [P.N.] to be taken, only for

medical and professional purposes.”

        122. Archibald took Plaintiff alone to the examination room and locked the

door behind him as they entered.

        123. An office desk was in the room. A wooden, straight-backed chair—the

kind in a school classroom—sat next to it.

        124. After entering the room, Archibald directed P.N. to remove all of his

clothing. He complied.

        125. Archibald directed P.N. to stand against the wall. P.N. complied.

        126. Archibald took numerous nude photographs of Plaintiff standing



                                         21
         Case 1:19-cv-10493 Document 1 Filed 11/12/19 Page 22 of 53




against the wall.

      127. Archibald moved closer and took more photos of P.N.’s genitals.

      128. Archibald then directed P.N. to sit on the wooden, straight-backed

chair, and he did so. He was still naked.

      129. Archibald falsely represented to P.N. that he needed to measure P.N.’s

penis in both flaccid and erect state. He told P.N. that he needed to measure his penis

so he could predict more accurately his future height and to determine what medical

treatment would be required to augment it.

      130. Rockefeller’s medical records for P.N. confirm that Archibald took

measurements of P.N.’s penis several times.

      131. Archibald asked P.N. if he had ever become erect or ever ejaculated. He

asked P.N. if he ever woke up with wet spots on the bed.

      132. Archibald then directed P.N. to become erect and to ejaculate. He

directed P.N. to masturbate.

      133. Archibald falsely represented to Plaintiff that it was medically

necessary, and integral to effective treatment, for Plaintiff to submit to the sexual

abuse perpetrated by Archibald, when, in reality, the sole purpose of the abuse was

Archibald’s own sexual gratification.

      134. P.N. was twelve-and-a-half (12 ½) years old and nervous. He could not



                                            22
         Case 1:19-cv-10493 Document 1 Filed 11/12/19 Page 23 of 53




achieve an erection.

      135. Archibald then reached over and took P.N.’s hand, and began to “help”

P.N. masturbate himself.

      136. When that did not work, Archibald directed P.N. to sit on his lap, and

Archibald continued to masturbate P.N.

      137. Yet, P.N. was still unable to become erect and ejaculate.

      138. Archibald became frustrated and upset with P.N.

      139. P.N. was terrified, humiliated, ashamed and confused.

      140. P.N. left, feeling very inadequate. He felt like there was something even

more was wrong with him.

      141. Each examination lasted 30 to 60 minutes. Each masturbatory event

seemed to last an eternity.

      142. Archibald carried out these acts without fully explaining the

“treatment” or obtaining informed consent of Plaintiff or Plaintiff’s parents.

      143. Archibald’s acts were conducted under the guise of providing medical

care at Rockefeller.

      144. The failure to give proper notice or to obtain consent for the purported

“treatment” negated their objection to reject the “treatment.”

      145. Archibald used his position of trust and confidence in an abusive



                                         23
         Case 1:19-cv-10493 Document 1 Filed 11/12/19 Page 24 of 53




manner causing P.N. to suffer a variety of injuries including but not limited to shock,

humiliation, emotional distress and related physical manifestations thereof,

embarrassment, loss of self-esteem, disgrace, loss of enjoyment of life and negative

impacts on his life.

      146. As a child with small stature, P.N. had felt such hope that Archibald the

nationally renowned specialist could cure him; and instead after each visit, he felt a

despair that he was failing.

      147. Instead of curing P.N., Archibald incorrectly and manipulatively

diagnosed him with dwarfism.

      148. Additionally, Archibald manipulatively diagnosed P.N. with mild

infantilism. In other words, he diagnosed P.N. as being physically “younger” than

his chronological age.

      149. Upon information and belief, these diagnoses were calculated to ensure

that P.N. would be required to return for follow-up and additional appointments.

      150. P.N. had not felt able to confide in anyone about the stress he felt over

the situation. He kept these feelings inside him.

      151. P.N.’s later appointments with Archibald proceeded in the same way.

      152. After each appointment, he left feeling diminished and terrible.

      153. After his third or fourth appointment, the anxiety and fear of seeing



                                          24
         Case 1:19-cv-10493 Document 1 Filed 11/12/19 Page 25 of 53




Archibald again was unbearable. He began to find excuses not to go to the

appointments.

      154. On September 22, 1971, Archibald sent P.N. a letter, informing him that

Archibald felt “it would be well for you to return for a checkup.”

      155. Archibald also wrote a letter to P.N.’s father, telling him it would be

“wise to have [P.N.] checked again even if he has since discontinued taking

medication.”

      156. Following his appointments with Archibald, P.N. began to have trouble

sleeping. He also began to eat irregularly.

      157. P.N. suffered a consequent loss of confidence. He became withdrawn

socially as a teenager; it was a stark change from the happy, popular, athletic young

boy he was before his appointments with Archibald.

      158. P.N. began to act out as a young teenager, and to behave in

self-destructive ways very soon thereafter.

      159. Though he was often withdrawn, the feelings of humiliation and

confusion he suffered from would cause him to “act out” to try to impress people,

particularly young women. The feelings of humiliation and confusion he suffered

from because of Archibald’s sexual abuse led him to experiment with cigarettes,

alcohol, and illegal drugs by the age of 14 or 15.



                                         25
         Case 1:19-cv-10493 Document 1 Filed 11/12/19 Page 26 of 53




      160. By age 14, P.N. was seeing a psychologist.

      161. At age 15, P.N. ran away from home, and ended up living in Colorado

with an older sister who was in college there.

      162. P.N. continued to engage in self-destructive, risky, and dangerous

behavior, like skiing out-of-bounds, jumping from cliffs with no safety equipment,

and driving very fast and attempting dangerous jumps on motorcycles. He did so in a

self-professed effort to impress those around him.

      163. In one incident, he nearly died climbing out of a 17th story window and

walking on a ledge in New York City.

      164. He has suffered several concussions because of this behavior.

      165. Because he ran away following Archibald’s sexual abuse, he finished

high school two years late.

      166. He continued to experiment with drugs, including harder drugs like

LSD. Eventually, P.N. developed a drug addiction and had to be checked into a drug

rehab center.

      167. P.N. eventually was able to attend and graduate college at Stony Brook

University in New York. He participated on the swimming and diving team.

      168. Yet, he never felt complete, secure, or happy.

      169. P.N. has had difficulty maintaining consistent employment throughout



                                         26
          Case 1:19-cv-10493 Document 1 Filed 11/12/19 Page 27 of 53




his adult life.

       170. P.N. has difficulty beginning and maintaining serious, intimate

relationships. He is divorced, and his longest relationship has only lasted a few

years. Unsurprisingly, P.N. has a difficult time trusting anyone romantically.

       171. Additionally, intimate and sexual relationships are particularly difficult

for P.N., because he suffers from severe anxiety and insecurity about his sexual

performance abilities.

       172. He has been voluntarily celibate for fifteen years. His life seems easier

without anyone romantically involved in it.

       173. As a result of the sexual abuse from Archibald, P.N. suffers from, and

has been diagnosed with, depression, anxiety, and bipolar disorder.

       174. Additionally, as a result of Archibald’s sexual abuse of him, P.N. has

been diagnosed with post-traumatic stress disorder (“PTSD”), and suffers many

distressing symptoms, including: intrusive memories; flashbacks and dissociative

reactions; nightmares; isolation; psychological and physiological reactions from

internal and external cues (triggers); avoidance of distressing memories, thoughts

and feelings closely associated with the sexual abuse; negative alterations in mood

and cognition, such as depression and negative beliefs and expectations about

himself and others; feelings of detachment from others; persistent inability to



                                         27
         Case 1:19-cv-10493 Document 1 Filed 11/12/19 Page 28 of 53




experience positive emotions; marked alterations in arousal and reactivity such as,

irritable behavior and angry outbursts, hypervigilance and major sleep disturbance

(i.e. inability to sleep more than 1-2 hours at a time, and at most 3-4 hours a night).

       175. As a result of Archibald’s sexual abuse, P.N. also cannot trust doctors at

all.

       176. He suffers from suicidal ideation. As an adult, he has contemplated

suicide several times, including as recently as two years ago.

       177. Throughout his life, he has seen at least 15 therapists, psychiatrists, or

mental health counselors.

       178. He has prescribed many different anti-depressants, anti-anxiety

medications, and sleep medications. For a short time, he was put on bipolar

medication.

       179. Each medication contains side effects that are in some ways as bad and

crippling as his mental illness.

       180. Yet, no medication has been able to resolve his depression, his anxiety,

his PTSD, his trouble sleeping, and his fear of intimacy with women and all other

relationships.

       181. These afflictions have not taken away his vivid memories of being

forced to undress and stand against the examination room wall to be photographed



                                          28
         Case 1:19-cv-10493 Document 1 Filed 11/12/19 Page 29 of 53




by Archibald at the ages of 12 and 13. They have not erased the memories of

Archibald fondling and masturbating him repeatedly.

      182. Archibald’s sexual abuse of P.N. robbed him of his childhood

innocence.

      183. P.N. experienced an intense feeling of dread at the thought of going

back to see Archibald. This was not limited to the days leading up to his

appointments; rather, P.N. endured this sense every single day until he was no longer

in Archibald’s “care.”

      184. P.N. continues to be haunted by the abuse that took place at Rockefeller

University Hospital. His self-image, self-worth, personal relationships, and view of

the world have all been shaped and impacted by the atrocious actions of Archibald

and the lack of action from Defendants.

      185. Upon information and belief, despite complaints to Rockefeller

representatives, the concerns and allegations went unaddressed in violation of

reporting policies and procedures and in a manner that was reckless, deliberately

indifferent, and grossly negligent.

      186. P.N. received the Letter from Rockefeller.

      187. Plaintiff saw Rockefeller identified in the return address and

immediately was concerned as to the substance of the communication.



                                          29
            Case 1:19-cv-10493 Document 1 Filed 11/12/19 Page 30 of 53




          188. P.N. was immediately shocked by the Letter. His heart dropped when he

saw Rockefeller in the return address and he was filled with a storm of emotions

including anxiety and disbelief when he read the Letter’s contents confirming that it

was about Archibald.

          189. The Letter immediately brought Archibald’s sexual abuse of P.N. to the

forefront of his mind, and it forced P.N. to relive the encounter over, and over again.

          190. The Letter gave the immediate impression that Archibald may have

sexually abused a significant number of children. Plaintiff had no idea that

Archibald had molested other children before reading the Letter.

          191. It was infuriating for Plaintiff to realize that he had been part of a

factory of abuse.

          192. P.N. was also keenly distressed because he has changed addresses

several times in recent years. He therefore realized that this letter connecting him

with Archibald’s widespread sexually abusive and predatory behavior may have

gone to incorrect addresses. Other people may have received other copies of his

letter.

          193. As a result of receiving and reading Defendant Rockefeller’s letter, P.N.

was forced to recall his sexual abuse by Archibald, and he suffered and continues to

suffer severe emotional distress.



                                            30
         Case 1:19-cv-10493 Document 1 Filed 11/12/19 Page 31 of 53




      194. Rockefeller’s sending of the Letter robbed P.N. of the right to process

the issues stemming from Archibald’s sexual abuse of him on his own timetable.

P.N. was, and continues to be, infuriated by this fact.

      195. The Letter re-traumatized P.N. He was immensely stressed and went

into another deep depression, eventually suffering several seizures and going into a

coma that lasted three-and-a-half (3 ½) days as a result of the Letter.

      196. Following the seizures and coma, P.N. has been left with a partial

short-term memory over the last several months.

      197. As a result of Rockefeller’s letter, Plaintiff has and will continue to

suffer extreme emotional distress.

      198. P.N. called the number identified in the Letter. He spoke with an

individual named Alex Ginsburg.

      199. When he first called the number, P.N. believed that Mr. Ginsburg (and

therefore Debevoise) was representing him.

      200. Mr. Ginsburg asked numerous leading questions.

      201. In response, P.N. told Mr. Ginsburg some details about the abuse. P.N.

told him that Archibald took naked photos of him.

      202. Mr. Ginsburg continued to pry and attempt to persuade P.N. to provide

even more details.



                                          31
            Case 1:19-cv-10493 Document 1 Filed 11/12/19 Page 32 of 53




      203. P.N. was confused as to Debevoise’s roll in this matter. In a subsequent

phone call, P.N. began to ask Mr. Ginsburg for legal advice.

      204. At that point, Mr. Ginsburg finally—and for the first time—told him he

could not give legal advice and informed P.N. that Debevoise was not representing

him. Mr. Ginsburg finally revealed that he had a responsibility to represent the

hospital.

      205. P.N. was shocked and outraged to learn that he had been lulled into

revealing details about the repeated sexual abuse he suffered to Rockefeller’s agent.

V.    CAUSES OF ACTION

                          COUNT I: SEXUAL ABUSE
                        AGAINST DEFENDANT ESTATE
      206. Plaintiff re-alleges and incorporates by reference the allegations

contained in all prior paragraphs as if fully stated in this Count.

      207. Archibald’s inappropriate touching of Plaintiff would constitute a

sexual offense as defined under New York Penal Code articles 130 and 263.

      208. Specifically, Archibald’s conduct towards Plaintiff constitutes Forcible

Touching under N.Y. Penal Code § 130.52, Sexual Abuse in the First Degree under

N.Y. Penal Code § 130.65, and Use of a Child in a Sexual Performance under N.Y.

Penal Code § 263.05.

      209. Plaintiff suffered damages as a result of Archibald’s sexual abuse of


                                          32
         Case 1:19-cv-10493 Document 1 Filed 11/12/19 Page 33 of 53




him, including bodily harm and severe emotional distress.

      210. As a direct and proximate result of the above-described conduct,

Plaintiff has suffered and will continue to suffer great pain of mind and body, shock,

emotional distress, permanent disability, physical manifestations of emotional

distress including embarrassment, loss of self-esteem, disgrace, humiliations, and

loss of enjoyment of life; was prevented and will continue to be prevented from

performing daily activities and obtaining the full enjoyment of life; has sustained

and will continue to sustain loss of earnings and earning capacity; and has incurred

and will continue to incur expenses for medical and psychological treatment,

therapy, and counseling.

      211. Plaintiff is therefore entitled to monetary relief, in the form of

compensatory damages, to remedy the severe emotional distress suffered as a result

of Archibald’s intentional and outrageous conduct.

      212. The conduct of Archibald was intentional, extreme, and outrageous,

entitling Plaintiff to an award of punitive damages.

                            COUNT II: ASSAULT
                        AGAINST DEFENDANT ESTATE
      213. Plaintiff re-alleges and incorporates by reference the allegations

contained in all prior paragraphs as if fully stated in this Count.

      214. Archibald’s inappropriate touching of P.N., and the apprehension it


                                          33
         Case 1:19-cv-10493 Document 1 Filed 11/12/19 Page 34 of 53




created in him, would constitute a sexual offense as defined under New York Penal

Code article 130.

      215. During Plaintiff’s first appointment with Archibald, Archibald’s

physical conduct placed Plaintiff in imminent apprehension of harmful and

offensive contact.

      216. As a result of Archibald’s assault, Plaintiff suffered damages, including

but not limited to severe emotional distress.

      217. As a direct and proximate result of the above-described conduct,

Plaintiff has suffered and will continue to suffer great pain of mind and body, shock,

emotional distress, permanent disability, physical manifestations of emotional

distress including embarrassment, loss of self-esteem, disgrace, humiliations, and

loss of enjoyment of life; was prevented and will continue to be prevented from

performing daily activities and obtaining the full enjoyment of life; has sustained

and will continue to sustain loss of earnings and earning capacity; and has incurred

and will continue to incur expenses for medical and psychological treatment,

therapy, and counseling.

      218. Plaintiff is therefore entitled to monetary relief, in the form of

compensatory damages, to remedy the severe emotional distress suffered as a result

of Archibald’s intentional and outrageous conduct.



                                         34
           Case 1:19-cv-10493 Document 1 Filed 11/12/19 Page 35 of 53




      219. The conduct of Archibald was intentional, extreme, and outrageous,

entitling Plaintiff to an award of punitive damages.

                           COUNT III: BATTERY
                        AGAINST DEFENDANT ESTATE

      220. Plaintiff re-alleges and incorporates by reference the allegations

contained in all prior paragraphs as if fully stated in this Count.

      221. Archibald’s inappropriate touching and masturbating of Plaintiff would

constitute a sexual offense as defined under New York Penal Code article 130.

      222. Archibald made physical, bodily contact with Plaintiff.

      223. Archibald’s bodily contact with Plaintiff was harmful and offensive.

      224. Archibald intended to make physical contact with Plaintiff without his

consent.

      225. Plaintiff did not consent to Archibald’s harmful and offensive contact.

      226. As a result of Archibald’s battery, Plaintiff suffered damages, including

but not limited to bodily harm and severe emotional distress.

      227. As a direct and proximate result of the above-described conduct,

Plaintiff has suffered and will continue to suffer great pain of mind and body, shock,

emotional distress, permanent disability, physical manifestations of emotional

distress including embarrassment, loss of self-esteem, disgrace, humiliations, and

loss of enjoyment of life; was prevented and will continue to be prevented from


                                          35
         Case 1:19-cv-10493 Document 1 Filed 11/12/19 Page 36 of 53




performing daily activities and obtaining the full enjoyment of life; has sustained

and will continue to sustain loss of earnings and earning capacity; and has incurred

and will continue to incur expenses for medical and psychological treatment,

therapy, and counseling.

      228. Plaintiff is therefore entitled to monetary relief, in the form of

compensatory damages, to remedy the severe emotional distress suffered as a result

of Archibald’s intentional and outrageous conduct.

      229. The conduct of Archibald was intentional, extreme, and outrageous,

entitling Plaintiff to an award of punitive damages.

                             COUNT IV: FRAUD
                        AGAINST DEFENDANT ESTATE
      230. Plaintiff re-alleges and incorporates by reference the allegations

contained in all prior paragraphs as if fully stated in this Count.

      231. Archibald falsely represented to Plaintiff that it was medically

necessary, and integral to effective treatment, for Plaintiff to submit to the sexual

abuse perpetrated by Archibald, when, in reality, the sole purpose of the abuse was

Archibald’s own sexual gratification.

      232. This false representation was material.

      233. Archibald knew this factual representation was false when he made it.

      234. Archibald intended Plaintiff to rely on his representation that the abuse


                                          36
           Case 1:19-cv-10493 Document 1 Filed 11/12/19 Page 37 of 53




was medically necessary and integral to effective treatment, and he made it for the

purpose that Plaintiff rely on it.

      235. Plaintiff did rely on Archibald’s representation; he attempted to comply

with Archibald’s sexually abusive directives.

      236. His reliance was justifiable; Archibald was a doctor, an authority figure

with a claim to knowledge.

      237. Archibald also made material omissions by not explaining that the

treatment included sexually abusive contact, and nude and pornographic

photography.

      238. Archibald had a duty, under New York law, to provide Plaintiff and his

parents with informed consent, and to explain the medical treatment he would

perform.

      239. Had Archibald explained what he intended to do as a part of the

medical appointment, P.N. would have refused to come to the appointment, to enter

the examination room with Archibald, or to consent to the “treatment.”

      240. A reasonably prudent person in Plaintiff’s position would not have

undergone Archibald’s “treatment” if they had been fully informed.

      241. As a proximate result of Archibald’s fraudulent misrepresentation to

Plaintiff, and of Plaintiff’s justifiable reliance on Archibald’s statement that the



                                        37
            Case 1:19-cv-10493 Document 1 Filed 11/12/19 Page 38 of 53




sexual abuse by Archibald was medically necessary, Plaintiff suffered damages

including but not limited to sexual abuse, bodily harm, and severe emotional

distress.

       242. Archibald’s inappropriate touching of Plaintiff would constitute a

sexual offense as defined under New York Penal Code article 130, and his

photography of Plaintiff would constitute Use of a Child in a Sexual Performance

under N.Y. Penal Code § 263.05.

       243. As a direct and proximate result of the above-described conduct,

Plaintiff has suffered and will continue to suffer great pain of mind and body, shock,

emotional distress, permanent disability, physical manifestations of emotional

distress including embarrassment, loss of self-esteem, disgrace, humiliations, and

loss of enjoyment of life; was prevented and will continue to be prevented from

performing daily activities and obtaining the full enjoyment of life; has sustained

and will continue to sustain loss of earnings and earning capacity; and has incurred

and will continue to incur expenses for medical and psychological treatment,

therapy, and counseling.

       244. Plaintiff is therefore entitled to monetary relief, in the form of

compensatory damages, to remedy the severe emotional distress suffered as a result

of Archibald’s intentional and outrageous conduct.



                                         38
         Case 1:19-cv-10493 Document 1 Filed 11/12/19 Page 39 of 53




      245. The conduct of Archibald was intentional, extreme, and outrageous,

entitling Plaintiff to an award of punitive damages.

                      COUNT V: FALSE IMPRISONMENT
                       AGAINST DEFENDANT ESTATE

      246. Plaintiff re-alleges and incorporates by reference the allegations

contained in all prior paragraphs as if fully stated in this Count.

      247. Archibald intended to confine Plaintiff in the examination room, which

is a closed space.

      248. Plaintiff felt confined in the room with Archibald.

      249. Plaintiff did not consent to being confined by Archibald.

      250. The confinement was not privileged.

      251. During the confinement, Archibald touched Plaintiff in a manner that

would constitute a sexual offense as defined under New York Penal Code article

130, and his photography of Plaintiff would constitute Use of a Child in a Sexual

Performance under N.Y. Penal Code § 263.05.

      252. Plaintiff suffered damages as a result of Archibald’s unlawful

confinement, including but not limited to severe emotional distress.

      253. As a direct and proximate result of the above-described conduct,

Plaintiff has suffered and will continue to suffer great pain of mind and body, shock,

emotional distress, permanent disability, physical manifestations of emotional


                                          39
         Case 1:19-cv-10493 Document 1 Filed 11/12/19 Page 40 of 53




distress including embarrassment, loss of self-esteem, disgrace, humiliations, and

loss of enjoyment of life; was prevented and will continue to be prevented from

performing daily activities and obtaining the full enjoyment of life; has sustained

and will continue to sustain loss of earnings and earning capacity; and has incurred

and will continue to incur expenses for medical and psychological treatment,

therapy, and counseling.

      254. Plaintiff is therefore entitled to monetary relief, in the form of

compensatory damages, to remedy the severe emotional distress suffered as a result

of Archibald’s intentional and outrageous conduct.

      255. The conduct of Archibald was intentional, extreme, and outrageous,

entitling Plaintiff to an award of punitive damages.

                           COUNT VI:
         NEGLIGENT HIRING, SUPERVISION, AND RETENTION
               AGAINST DEFENDANT ROCKEFELLER
      256. Plaintiff re-alleges and incorporates by reference the allegations

contained in all prior paragraphs as if fully stated in this Count.

      257. Archibald was a hospital-based physician. Therefore, Archibald and

Rockefeller were in an employer–employee relationship.

      258. As an employee of Rockefeller, Archibald was under the direct

supervision, management, agency and control of Rockefeller at all material times

during his interactions with Plaintiff.

                                          40
         Case 1:19-cv-10493 Document 1 Filed 11/12/19 Page 41 of 53




      259. By awarding Archibald a position on its staff, Rockefeller represented

to the community and to patients that Archibald was safe, trustworthy, and of high

moral and ethical repute, such that parents and guardians felt they could entrust their

children to his care.

      260. Implicitly and explicitly, Defendant Rockefeller represented that

Archibald was not a sexual a sexual threat to patients of the Hospital.

      261. Archibald sexually abused a significant number of children in his office

at the Hospital as well as in Hospital examination rooms and using Hospital

equipment, including by taking nude photos of young children, including close-up

photos of their genitalia.

      262. Archibald’s inappropriate touching of Plaintiff would constitute a

sexual offense as defined under New York Penal Code article 130.

      263. Archibald’s publication of nude photos of young boys in two separate

articles had no medical purpose and constituted child sexual abuse as well as

pornography.

      264. At all times, Defendant Rockefeller had a duty to supervise Archibald,

to investigate reports in appropriate behavior on Archibald’s part, and to discipline

him appropriately, including by terminating his employment, upon finding that he

had performed the sexually abusive acts described above.



                                          41
         Case 1:19-cv-10493 Document 1 Filed 11/12/19 Page 42 of 53




      265. Hospital administrators, and other staff, who were available to be

interviewed as a part of Debevoise 2004 investigation, which concluded that the

allegations of child sexual abuse against Archibald were credible, knew of the child

sexual abuse at or about the time it was occurring.

      266. Indeed, Debevoise’s May 23, 2019 supplemental report regarding Dr.

Archibald’s sexual abuse made clear that Rockefeller’s physician-in-chief had

received “several complaints,” as least as early as 1960, which were serious enough

to prompt an investigation even then. Dr. Archibald was troublingly “difficult and

less communicative when asked about the complaints.”

      267. Yet, Rockefeller took no corrective action; it did not terminate or

otherwise discipline Dr. Archibald.

      268. Based on public reports, Archibald’s child sexual abuse had been

occurring unabated for years before he abused Plaintiff.

      269. Rockefeller therefore knew or should have known of Archibald’s

propensity for the sexual abusive conduct that caused Plaintiff’s injuries prior to his

sexual abuse of Plaintiff.

      270. Defendant Rockefeller never suspended, warned, terminated, or

otherwise disciplined Archibald.

      271. Defendant Rockefeller therefore failed to supervise Archibald and



                                          42
            Case 1:19-cv-10493 Document 1 Filed 11/12/19 Page 43 of 53




failed to terminate his employment after learning of his sexual abuse of his child

patients.

      272. As a direct and proximate result of the above-described conduct,

Plaintiff has suffered and will continue to suffer great pain of mind and body, shock,

emotional distress, permanent disability, physical manifestations of emotional

distress including embarrassment, loss of self-esteem, disgrace, humiliations, and

loss of enjoyment of life; was prevented and will continue to be prevented from

performing daily activities and obtaining the full enjoyment of life; has sustained

and will continue to sustain loss of earnings and earning capacity; and has incurred

and will continue to incur expenses for medical and psychological treatment,

therapy, and counseling.

      273. Plaintiff is therefore entitled to monetary relief, in the form of

compensatory damages, to remedy the severe emotional distress suffered as a result

of Defendant Rockefeller’s outrageous conduct.

      274. The conduct of Defendant Rockefeller was both reckless and

outrageous, entitling Plaintiff to an award of punitive damages.

                    COUNT VII: VICARIOUS LIABILITY
                   AGAINST DEFENDANT ROCKEFELLER
      275. Plaintiff re-alleges and incorporates by reference the allegations

contained in all prior paragraphs as if fully stated in this Count.


                                          43
         Case 1:19-cv-10493 Document 1 Filed 11/12/19 Page 44 of 53




      276. Archibald was a hospital-based physician. Therefore, Archibald and

Rockefeller were in an employer–employee relationship.

      277. Archibald was acting within the scope of his employment in meeting

with patients of the Hospital for treatment.

      278. Defendant Rockefeller is vicariously liable for the tortious conduct

Archibald committed.

      279. Archibald’s inappropriate touching of Plaintiff would constitute a

sexual offense as defined under New York Penal Code article 130.

      280. As a direct and proximate result of the above-described conduct,

Plaintiff has suffered and will continue to suffer great pain of mind and body, shock,

emotional distress, permanent disability, physical manifestations of emotional

distress including embarrassment, loss of self-esteem, disgrace, humiliations, and

loss of enjoyment of life; was prevented and will continue to be prevented from

performing daily activities and obtaining the full enjoyment of life; has sustained

and will continue to sustain loss of earnings and earning capacity; and has incurred

and will continue to incur expenses for medical and psychological treatment,

therapy, and counseling.

      281. Plaintiff is therefore entitled to monetary relief, in the form of

compensatory and punitive damages, to remedy the bodily harm and severe



                                         44
         Case 1:19-cv-10493 Document 1 Filed 11/12/19 Page 45 of 53




emotional distress suffered as a result of Archibald’s extreme and outrageous

conduct for which Rockefeller is vicariously liable.

                        COUNT VIII:
                     GROSS NEGLIGENCE
          AND/OR WANTON AND RECKLESS MISCONDUCT
         AGAINST DEFENDANTS ESTATE AND ROCKEFELLER
      282. Plaintiff re-alleges and incorporates by reference the allegations

contained in all prior paragraphs as if fully stated in this Count.

      283. Defendant Rockefeller owed Plaintiff a duty to use care to ensure his

safety and freedom from sexual assault, harassment, abuse, and molestation while

interacting with their employees, representatives, and/or agents, including

Archibald.

      284. Archibald owed Plaintiff a duty of reasonable care in carrying out his

duties in a reasonably safe manner as an employee, agent, and/or representative of

Defendant Rockefeller.

      285. By seeking medical treatment from Archibald in the course of his

employment, agency, and/or representation of Defendant Rockefeller, a special,

confidential, and fiduciary relationship between Plaintiff and Archibald was created,

resulting in Archibald owing Plaintiff a duty to use due care.

      286. Defendant        Rockefeller’s        failure   to   adequately   supervise

Archibald—especially once it knew or should have known of his nonconsensual


                                            45
          Case 1:19-cv-10493 Document 1 Filed 11/12/19 Page 46 of 53




sexual abuse and nude and pornographic photography during examinations—was so

reckless as to demonstrate a substantial lack of concern for whether an injury would

result to Plaintiff.

       287. Archibald’s conduct towards Plaintiff constitutes Forcible Touching

under N.Y. Penal Code § 130.52, Sexual Abuse in the First Degree under N.Y. Penal

Code § 130.65, and Use of a Child in a Sexual Performance under N.Y. Penal Code §

263.05.

       288. Defendant Rockefeller’s conduct demonstrated a willful disregard for

precautions to ensure Plaintiff’s safety.

       289. Defendant Rockefeller breached the duty owed to Plaintiff and was

grossly negligent when it conducted itself by the actions described above, said acts

having been committed with reckless disregard for Plaintiff’s health and safety, and

with a substantial lack of concern as to whether an injury would result.

       290. As a direct and proximate result of the above-described conduct,

Plaintiff has suffered and will continue to suffer great pain of mind and body, shock,

emotional distress, permanent disability, physical manifestations of emotional

distress including embarrassment, loss of self-esteem, disgrace, humiliations, and

loss of enjoyment of life; was prevented and will continue to be prevented from

performing daily activities and obtaining the full enjoyment of life; has sustained



                                            46
         Case 1:19-cv-10493 Document 1 Filed 11/12/19 Page 47 of 53




and will continue to sustain loss of earnings and earning capacity; and has incurred

and will continue to incur expenses for medical and psychological treatment,

therapy, and counseling.

      291. Plaintiff is therefore entitled to monetary relief, in the form of

compensatory damages, to remedy the severe emotional distress suffered as a result

of Defendant Archibald’s and Defendant Rockefeller’s outrageous conduct.

      292. The conduct of Archibald was intentional, extreme, and outrageous,

and the conduct of Defendant Rockefeller was reckless, extreme, and outrageous,

entitling Plaintiff to an award of punitive damages.

                           COUNT IX:
         INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
               AGAINST DEFENDANT ROCKEFELLER
      293. Plaintiff re-alleges and incorporates by reference the allegations

contained in all prior paragraphs as if fully stated in this Count.

      294. Defendant Rockefeller’s conduct in sending the Letter to victims of

sexual abuse who, at the time they received the Letter, believed they had no legal

recourse for the sexual abuse they endured, was extreme and outrageous.

      295. Defendant Rockefeller was reckless and disregarded a substantial

probability that the Letter would cause severe emotional distress by reopening the

wounds of the victims of Archibald’s sexual abuse.

      296. Defendant Rockefeller’s conduct in sending the Letter in fact caused,

                                          47
           Case 1:19-cv-10493 Document 1 Filed 11/12/19 Page 48 of 53




and was the proximate cause of, severe emotional distress, trauma, and mental

anguish.

      297. Plaintiff suffered severe emotional distress when he read Defendant

Rockefeller’s Letter.

      298. Defendant Rockefeller’s Letter forced Plaintiff to relive the sexual

abuse he suffered at the hands of Archibald.

      299. Rockefeller’s Letter caused Plaintiff to suffer several seizures, resulting

in a coma.

      300. As a direct and proximate result of the above-described conduct,

Plaintiff has suffered and will continue to suffer great pain of mind and body, shock,

emotional distress, permanent disability, physical manifestations of emotional

distress including embarrassment, loss of self-esteem, disgrace, humiliations, and

loss of enjoyment of life; was prevented and will continue to be prevented from

performing daily activities and obtaining the full enjoyment of life; has sustained

and will continue to sustain loss of earnings and earning capacity; and has incurred

and will continue to incur expenses for medical and psychological treatment,

therapy, and counseling.

      301. Plaintiff is entitled to monetary relief, in the form of compensatory

damages, to remedy the severe emotional distress suffered because of Defendant



                                         48
         Case 1:19-cv-10493 Document 1 Filed 11/12/19 Page 49 of 53




Rockefeller’s outrageous conduct.

      302. The conduct of Defendant Rockefeller was both reckless and

outrageous, entitling Plaintiff to an award of punitive damages.

                           COUNT X:
          NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
               AGAINST DEFENDANT ROCKEFELLER

      303. Plaintiff re-alleges and incorporates by reference the allegations

contained in all prior paragraphs as if fully stated in this Count.

      304. Rockefeller University had a duty to avoid causing the recipients of its

Letter to suffer emotional distress and to avoid re-traumatizing victims of child

sexual abuse by forcing them to relive their abuse when reading the Letter.

      305. The recipients of Defendant Rockefeller’s Letter were former patients

of the Hospital, whom it had reason to believe were former patients and possible

victims of Archibald.

      306. It was thus apparent that there was an especial likelihood that the Letter

would cause a significant portion of the recipients to suffer genuine and serious

mental anguish and emotional distress.

      307. Additionally, Defendant Rockefeller did not obtain an authorization

from former patients of Archibald for any use or disclosure of protected health

information for marketing, and had a duty not to contact them for marketing purpose



                                          49
          Case 1:19-cv-10493 Document 1 Filed 11/12/19 Page 50 of 53




without obtaining authorization.

      308. Rockefeller acted unreasonably and breached its duty by sending the

Letter.

      309. Receipt of the Letter in fact caused and was the proximate cause of

severe emotional distress, trauma, and mental anguish.

      310. As a direct and proximate result of the above-described conduct,

Plaintiff has suffered and will continue to suffer great pain of mind and body, shock,

emotional distress, permanent disability, physical manifestations of emotional

distress including embarrassment, loss of self-esteem, disgrace, humiliations, and

loss of enjoyment of life; was prevented and will continue to be prevented from

performing daily activities and obtaining the full enjoyment of life; has sustained

and will continue to sustain loss of earnings and earning capacity; and has incurred

and will continue to incur expenses for medical and psychological treatment,

therapy, and counseling.

      311. Plaintiff is entitled to monetary relief, in the form of compensatory

damages, to remedy the severe emotional distress they suffered because of

Defendant Rockefeller’s outrageous conduct.

      312. The conduct of Defendant Rockefeller was both reckless and

outrageous, entitling Plaintiff to an award of punitive damages.



                                         50
         Case 1:19-cv-10493 Document 1 Filed 11/12/19 Page 51 of 53




                              COUNT XI:
                      INTRUSION UPON SECLUSION
                   AGAINST DEFENDANT ROCKEFELLER
      313. Plaintiff re-alleges and incorporates by reference the allegations

contained in all prior paragraphs as if fully stated in this Count.

      314. Defendant Rockefeller intentionally sent a Letter to Plaintiff.

      315. The Letter was received in Plaintiff’s private quarters.

      316. Through its Letter, Rockefeller intruded upon the solitude, seclusion,

and private affairs and concerns of Plaintiff.

      317. When it sent the Letter to Plaintiff, Defendant Rockefeller knew there

was substantial likelihood that Plaintiff had been sexually abused by Archibald, and

that the Letter could re-traumatize Plaintiff, causing severe emotional distress.

      318. Accordingly, Defendant Rockefeller University Hospital’s intrusion by

sending the Letter to Plaintiff is highly offensive.

      319. As a direct and proximate result of the above-described conduct,

Plaintiff has suffered and will continue to suffer great pain of mind and body, shock,

emotional distress, permanent disability, physical manifestations of emotional

distress including embarrassment, loss of self-esteem, disgrace, humiliations, and

loss of enjoyment of life; was prevented and will continue to be prevented from

performing daily activities and obtaining the full enjoyment of life; has sustained

and will continue to sustain loss of earnings and earning capacity; and has incurred

                                          51
         Case 1:19-cv-10493 Document 1 Filed 11/12/19 Page 52 of 53




and will continue to incur expenses for medical and psychological treatment,

therapy, and counseling.

      320. Plaintiff is entitled to monetary relief, in the form of compensatory

damages, to remedy the severe emotional distress they suffered because of

Defendant’s outrageous conduct.

      321. The conduct of Defendant Rockefeller was both reckless and

outrageous, entitling Plaintiff to an award of punitive damages.

                             RELIEF REQUESTED

      WHEREFORE, Plaintiff requests that judgment be entered against

Defendants, ordering:

      a. Defendants be enjoined from further violations of Plaintiff’s rights;

      b. Plaintiff be awarded compensatory, punitive, and exemplary damages for

         past and future pain and suffering and past and future emotional distress

         and mental anguish;

      c. Defendants pay for the costs of future counseling, therapy, and medical

         treatment related to the injuries described above;

      d. Plaintiff be awarded pre-judgment and post-judgment interest;

      e. Defendants pay Plaintiff’s reasonable costs and attorneys’ fees; and

      f. All other relief the court deems necessary and equitable.




                                        52
        Case 1:19-cv-10493 Document 1 Filed 11/12/19 Page 53 of 53




                              JURY DEMAND

     A trial by jury is hereby demanded.

Dated: November 12, 2019.

                                                 LEVY KONIGSBERG, LLP


                                           By:   /S/ COREY M. STERN
                                                 Corey M. Stern
                                                 cstern@levylaw.com
                                                 Renner K. Walker
                                                 rwalker@levylaw.com
                                                 800 Third Ave., 11th Floor
                                                 New York, NY 10022
                                                 Phone: (212) 605-6200
                                                 Fax: (212) 605-6290

                                                 Attorneys for the Plaintiff




                                      53
